DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 12/10/2020. Claims 1-4 and 7-22 are pending in the office action.
Claims 1, 10, and 17 have been amended.
Claims 5-6 have been canceled.
Claims 21-22 are newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per claim 8: 
line 3, replaces “the first cell” with -- the first functional cells --.
line 4: replaces “a third plurality of the first type” with -- the third plurality of the first type --.
As per claim 18: line 5, replaces “san” with -- shared --.

Allowable Subject Matter
Claims 1-4 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the feature/limitation, comprise: one or more dummy cells placed along in one or more remaining portions of the boundary not covered by the first plurality of the first type of dummy cells and the second plurality of the second type of dummy cells forming a ring of dummy cells around the first functional cell 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851